 


113 HR 5225 IH: Department of Energy Forrestal Complex Redevelopment Act of 2014
U.S. House of Representatives
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5225 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2014 
Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Administrator of General Services to redevelop the Department of Energy Forrestal Complex in the District of Columbia, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Department of Energy Forrestal Complex Redevelopment Act of 2014. 
2.Department of Energy Forrestal Complex Redevelopment 
(a)In generalThe Administrator of General Services shall take action, in accordance with the authority available to the Administrator under Federal law, to redevelop the Department of Energy Forrestal Complex in a manner that is consistent with the SW Ecodistrict Plan. 
(b)AgreementsAny agreement entered into by the Administrator to carry out the redevelopment of the Department of Energy Forrestal Complex under subsection (a) shall— 
(1)include such terms and conditions as the Administrator considers necessary and appropriate to protect the interests of the United States; and 
(2)facilitate the redevelopment of Maryland Avenue, Southwest, in the District of Columbia in a manner that is consistent with— 
(A)the SW Ecodistrict Plan; and 
(B)the Maryland Avenue Southwest Plan, including the reconstruction of Maryland Avenue, Southwest, as a multimodal corridor.  
(c)Relocation of existing tenantsThe Administrator may provide, notwithstanding section 3307 of title 40, United States Code, and otherwise in accordance with existing authorities available to the Administrator, replacement space for Federal agency tenants in the Department of Energy Forrestal Complex whose relocation is made necessary by the redevelopment of such Complex under subsection (a).  
(d)Reporting requirements and period for review 
(1)In generalBefore entering into any agreement related to the redevelopment of the Department of Energy Forrestal Complex, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report with respect to the proposed agreement. 
(2)ContentsA report submitted under paragraph (1) shall include a summary of a cost-benefit analysis of the proposed agreement and a description of the material provisions of the proposed agreement. 
(3)Period for reviewThe Administrator may not enter into a proposed agreement related to the redevelopment of the Department of Energy Forrestal Complex until the expiration of the 30-day period beginning on the date on which the Administrator submits under paragraph (1) the report with respect to the proposed agreement.  
(e)DefinitionsIn this section, the following definitions apply: 
(1)Department of Energy Forrestal ComplexThe term Department of Energy Forrestal Complex means the land, including the buildings and other improvements thereon, that— 
(A)subject to survey and as determined by the Administrator, is— 
(i)located in the District of Columbia; 
(ii)generally bounded by Independence Avenue, Southwest, 12th Street, Southwest, Maryland Avenue, Southwest, and 9th Street, Southwest; and 
(iii)generally consisting of Squares 351–N, 351, 383, 384, and 385 and portions of Squares 325 and 352; and  
(B)is under the jurisdiction and control of the General Services Administration.  
(2)Maryland Avenue Southwest PlanThe term Maryland Avenue Southwest Plan means the plan prepared for the District of Columbia Office of Planning titled Maryland Avenue Southwest Plan: Washington, DC and dated April 2012.  
(3)SW Ecodistrict PlanThe term SW Ecodistrict Plan means the plan of the National Capital Planning Commission titled The SW Ecodistrict: A Vision Plan For A More Sustainable Future and dated January 2013.  
 
